MEMORANDUM **
Theodore Knighten-El appeals the district court’s judgment revoking his supervised release. He asserts that a four-month detention prior to his revocation hearing deprived the district court of jurisdiction over the revocation petition, and *780violated his due process rights. We have jurisdiction under 28 U.S.C. § 1291 and 18 U.S.C. § 3742, and we affirm.
We first note that, despite his release from custody, the length of Knighten-El’s supervised release term is still at issue and thus this appeal is not moot. See United States v. Verdin, 243 F.3d 1174 (9th Cir.2001). We are not persuaded by Knight-en-El’s contention that the district court lacked jurisdiction over his revocation proceeding because of the four-month delay between his arrest and revocation hearing. His reliance on United States v. Hill, 719 F.2d 1402 (9th Cir.1983), is misplaced. Unlike in Hill (a probation case), Knight-en-El’s violation was adjudicated well within the period of supervised release and, consequently, the district court retained jurisdiction over his revocation proceeding. Cf. United States v. Neville, 985 F.2d 992 (9th Cir.1993).
Under the constitutional framework set out in Morrissey v. Brewer, 408 U.S. 471, 488, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972), Barker v. Wingo, 407 U.S. 514, 530, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972), and Camacho v. White, 918 F.2d 74, 79 (9th Cir.1990), we conclude that the delay was not a violation of Knighten-El’s due process rights or Fed.R.Crim.P. 32.1. Significantly, he cannot establish that he was prejudiced by the delay.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.